EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Xiaomin “Jasmine” Su, Ph.D. (Reg. No. 73,445) on 23 February 2021.
The application has been amended as follows: 
Please amend the following claims:
12. (currently amended) A support structure for a wind turbine, comprising:
at least two segments which are connected to one another by means of a circular weld seam in such a manner that longitudinal axes thereof run substantially collinearly to one another, 
wherein at least one of the segments is 
wherein the joining surfaces are connected to one another by means of at least one welded joint, wherein a thickness of the welded joint at least in sections is smaller such that the welded joint is not coextensive with the joining surfaces.

15. (currently amended) A support structure for a wind turbine, comprising: 

wherein at least one of the segments is 
wherein the joining surfaces are connected to one another by means of at least one holding clamp, wherein a fillet recess is provided in at least one transition region between at least one of the joining surfaces and an end face of the pipe element

24. (currently amended) The support structure of claim 12, further comprising:
at least one edge rounding provided in at least one transition region between the joining surface and an end surface of the pipe element,
at least one edge rounding provided in at least one transition region between one of the joining surfaces and at least one of an inner casing surface or an outer casing surface of the pipe element,
or combinations thereof.

The following is the Examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a support structure for a wind turbine having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims and the structural configuration having the capability of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/RODNEY MINTZ/Primary Examiner, Art Unit 3635